               Case 1:20-cv-04403-RA Document 7 Filed 09/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 PAMELA WILLIAMS, on behalf of herself                              DOC#:
 and all others similarly situated,                                 DATE FILED: 9-14-20

                              Plaintiff,
                                                                      20-CV-4403 (RA)
                         v.
                                                                           ORDER
 FISHER & PAYKEL APPLIANCES USA
 HOLDINGS INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On June 16, 2020, this Court ordered the parties to meet and confer within thirty days of service,

and to submit a joint letter to the court within fifteen additional days. Dkt. 5. To date, the parties have

not submitted their joint letter. No later than September 29, 2020, the parties are ordered to submit a

joint letter requesting that the Court either (1) refer the case to mediation or a magistrate judge (and

indicate a preference between the two options), or (2) schedule an initial status conference in the matter.

SO ORDERED.

Dated:      September 14, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
